19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appelleev.Douglas R. JEZAK, Defendant-Appellant
No. 93-1003.
United States Court of Appeals, Sixth Circuit.
March 9, 1994.

Before MERRITT, Chief Judge;  and GUY and NORRIS, Circuit Judges.
PER CURIAM.


1
In this direct criminal appeal, the defendant pled guilty in the court below to the offense of manufacturing marijuana in violation of 21 U.S.C. Sec. 841(a)(1).  He raises two issues on appeal.  The first issue is whether the District Court erred in determining that the defendant's criminal history under the Sentencing Guidelines should be set at level II based upon a prior misdemeanor conviction for transportation of liquor in an open container in an automobile in violation of Sec. 436.34a of the Michigan Code.  The record demonstrates that the defendant did not raise this issue by filing required written objections to the presentence report.  Nor did he raise any substantive challenge at the sentencing hearing.  By failing to make a timely objection the defendant has waived this issue on appeal.   United States v. Nagi, 947 F.2d 211, 212-13 (6th Cir.1991), cert. denied, 112 S.Ct. 2309 (1992);   United States v. Velasquez, 868 F.2d 714, 715 (5th Cir.1989).  The second issue is whether the District Court erred by denying the defendant a reduction in his base offense level for the acceptance of responsibility under Sec. 3E1.1 of the Sentencing Guidelines.  The District Court is given a considerable discretion in making determinations with respect to the acceptance of responsibility.  Here the District Court was well within its discretion in finding that the defendant did not cooperate with the probation officer, failed to attend a drug treatment program as directed and had urine tests which continued to show the use of drugs.  We do not find that any of these findings are clearly erroneous.


2
Accordingly, the judgment of the District Court is AFFIRMED.